Citation Nr: 0926023	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a claimed seizure 
disorder as secondary to head trauma.  

2.  Entitlement to service connection for claimed headaches 
as secondary to head trauma.  

3.  Entitlement to service connection for a claimed left eye 
condition as secondary to head trauma.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1978 and received honorable discharge.  He also served on 
active duty from August 1978 to April 1982 and received a bad 
conduct discharge for this period of service.  

A September 1982 VA Administrative Decision concluded that 
the Veteran had honest, faithful and meritorious service for 
the first period of service and eligibility for VA benefits 
was established for that period only.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the RO.  

The Veteran requested a Board hearing in his May 2008 VA Form 
9. The hearing was scheduled in September 2008, and the 
Veteran was notified.  The Veteran failed to appear for the 
hearing.  

To the Board's knowledge, the Veteran has offered no 
explanation as to why he was unable to appear for the 
scheduled hearing and made no request for another hearing.  

Accordingly, the Board will proceed to a decision on this 
appeal, as if the Veteran's hearing request had been 
withdrawn. See 38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a seizure 
disorder.  

2.  The Veteran currently is not shown to have a headache 
disorder.  

3.  The Veteran currently is not shown to have an acquired 
left eye disorder/  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
seizures due to disease or injury that was incurred in or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.102, 3.303.  

2.  The Veteran does not have a disability manifested by 
headaches due to disease or injury that was incurred in or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.102, 3.303.  

1.  The Veteran does not have a left eye disability due to 
disease or injury that was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).  

The Veteran was sent a VCAA notice letter in December 2006.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the elements outlined in Dingess, via a letter 
sent in December 2006.  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs).  In addition, the RO requested VA 
examinations for the Veteran.  The Veteran did not report to 
these examination without good cause.  This issue will be 
discussed in more detail below. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of VCAA or the implementing regulations.  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claim.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen. 71 Fed. Reg. 52,744-52,747.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service connection may be granted for a preexisting condition 
if it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable (obvious 
or manifest) evidence that the increase in severity was due 
to the natural progression of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), and (b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  


Analysis

The Veteran asserts that he suffers from a seizure disorder, 
vascular headaches and left eye condition due to head trauma 
that occurred in 1974 during active service.  

The Veteran has not provided any competent evidence showing a 
current seizure disorder, vascular headaches disorder or a 
left eye condition.  Under 38 USCA 5107(a), a claimant has a 
duty to provide evidence in support of a claim.  Skoczen v. 
Shinseki, 564 F.3d 1319 (Fed. Cir. 2009).  

The RO scheduled the Veteran for VA examinations for his 
disabilities on several occasions.  In April 2007, the 
Veteran was scheduled for VA optometry and new health 
connections VA examinations.  

In March 2007, the Veteran was scheduled for a Neurology 
compensation and pension examination.  The Veteran did not 
report to any of these examinations.  

In January 2008, the RO again requested VA examinations for 
the Veteran's claimed disabilities.  The Veteran again failed 
to report to the examinations without good cause.  When the 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2008).  
 
To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  Here, there is no 
evidence of a current seizure disorder, headache disorder or 
left eye condition.  

As the evidence fails to show a current disability, an 
essential element of the claim is missing, and the claim must 
be denied.  See Coburn v. Nicholson, 19 Vet App 427 (2006) 
(failure to establish any of the necessary elements of a 
claim will result in the claim being denied).  

The Veteran has considered lay statements made by the 
Veteran, but they are not supported by any statement 
medical..  

Because the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

Service connection for a claimed seizure disorder, is denied.  

Service connection for claimed headaches is denied.  

Service connection for a claimed eye condition is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


